Exhibit 10.5

 

2015 PERFORMANCE STOCK UNIT AWARD AGREEMENT

FOR COMPANY EMPLOYEES

 

UNDER THE WATTS WATER TECHNOLOGIES, INC.

SECOND AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

 

This award of performance stock units (“Performance Stock Units”) of Watts Water
Technologies, Inc. (the “Company”) made to the grantee (the “Grantee”), as set
forth in the Performance Stock Unit award notification provided through the
Grantee’s stock plan account on the E*TRADE website, is subject to the
provisions of the Company’s Second Amended and Restated 2004 Stock Incentive
Plan (the “Plan”) and the terms and conditions contained in this 2015
Performance Stock Unit Award Agreement (the “Agreement”) and shall constitute
Deferred Stock (as defined in the Plan) which is earned based on performance as
provided herein.  By accepting the award of Performance Stock Units on the
E*TRADE website, the Grantee agrees to the terms and conditions of this
Agreement.

 

1.             Nature and Acceptance of Award.  This Performance Stock Unit
award entitles the Grantee to receive a share of Class A Common Stock of the
Company (“Stock”) for each Performance Stock Unit that is earned and vested as
determined pursuant to Sections 3 and 5 below. The target number of Performance
Stock Units the Grantee shall be eligible to earn and become vested in with
respect to this Agreement is set forth on the E*TRADE website (the “Target
Award”). The Grantee shall have no rights to the Performance Stock Units or to
receive the Stock upon settlement of the Performance Stock Units under this
Agreement unless he or she shall have accepted the Performance Stock Unit award
through the E*TRADE website.  Unless and until the shares of Stock are actually
issued to the Grantee upon settlement of the Performance Stock Units in
accordance with this Agreement, the Grantee shall not by reason of being granted
the Performance Stock Units be deemed to be a shareholder of the Company or to
have any other right to the Stock, except as otherwise provided in this
Agreement.

 

2.             Restrictions and Conditions.

 

(a)           The Performance Stock Units granted herein may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of by the
Grantee.

 

(b)           Except as otherwise provided herein, if the Grantee’s employment
with the Company and its Subsidiaries is voluntarily or involuntarily terminated
for any reason (other than death or disability) prior to the last day of the
Performance Period, all Performance Stock Units shall be immediately and
automatically forfeited to the Company upon termination of employment, without
payment of any consideration to the Grantee.  The Grantee shall have no further
rights with respect to the Performance Stock Units or to receive shares of Stock
with respect thereto.

 

(c)           Notwithstanding the foregoing, if the Grantee’s employment or
service is terminated by reason of death or disability (as determined by the
Administrator):

 

(i)            if the date of termination of service is within the last twelve
months of the Performance Period, then the determination of number of
Performance

 

--------------------------------------------------------------------------------


 

Stock Units earned and vested will be conducted as if the Participant had not
terminated employment; and

 

(ii)           if the date of termination of service is within the first
twenty-four months of the Performance Period, then the number of Performance
Stock Units earned and vested shall be determined by multiplying the Target
Award by a fraction, the numerator of which is the number of days from the start
of the Performance Period to and including the date of termination of service,
and the denominator of which is the number of days in the Performance Period.

 

3.             Determination of Number of Performance Stock Units Earned.

 

(a)           No Performance Stock Units shall be earned or vested unless the
Company’s ROIC (as defined below) equals or exceeds 8% (the “Minimum Performance
Goal”).

 

(b)           If the Minimum Performance Goal is obtained, then the number of
Performance Stock Units that will be earned and vested, if any, for the
Performance Period shall be determined as follows:

 

Earned Performance Stock Units = Payout Percentage x Target Award

 

The “Payout Percentage” is based on the Company’s achievement with respect to
(i) “ROIC” (as defined below) and “Revenue CAGR” (as defined below) (the
“Performance Goals”), as determined at the end of the Performance Period in
accordance with the following table:

 

 

 

ROIC

 

3 Year
Revenue
CAGR

 

Below
Threshold
< 9%

 

Threshold
9%

 

Target
10.4%

 

Maximum
13%

 

 

 

Payout Percentage

 

Below Threshold

<1.5%

 

0

%

60

%

75

%

100

%

Threshold

1.5%

 

60

%

60

%

75

%

125

%

Target

2.7%

 

80

%

80

%

100

%

150

%

Maximum

5.0%

 

100

%

100

%

150

%

200

%

 

2

--------------------------------------------------------------------------------


 

Achievement between (i) below threshold and threshold, (ii) threshold and target
and (iii) target and maximum will be interpolated linearly.  All Performance
Stock Units that are not earned at the end of the Performance Period shall be
forfeited.

 

(c)           Defined Terms.

 

(i)            “Revenue CAGR” shall mean the 3-year compound annual growth rate
in the Company’s revenue during the Performance Period. For the purposes of
calculating Revenue CAGR under this Agreement, the revenue shall be adjusted to
reflect proforma revenue in the base year 2014 (adjusted for acquisitions and
divestitures).

 

(ii)           “Invested Capital” shall mean the sum of the Company’s long-term
debt plus the current portion of long-term debt, less cash, cash equivalents and
investments, plus stockholder equity, as of the last day of the Performance
Period.

 

(iii)          “Performance Period” shall mean January 1, 2015 through and
including December 31, 2017.

 

(iv)          “ROIC” shall mean the Company’s return on Invested Capital
calculated as a percentage for the twelve month period ending on the last day of
the Performance Period by dividing net operating profit after tax by Invested
Capital.  For the purposes of calculating ROIC under this Agreement, “net
operating profit” shall be adjusted to exclude the impact of all restructuring,
foreign exchange, impairments, legal settlements, employee separation costs,
product liability charges, pension plan and SERP terminations and retroactive
tax law changes to the extent such items were not contemplated and included in
the Company’s 2016-2020 Strategic Plan, upon which the ROIC goals were based.

 

(d)           The Revenue CAGR and ROIC goals shall be adjusted to reflect the
impact of any acquisition or disposition of an entity, business or business
segment during the Performance Period.

 

4.             Settlement and Payment of Performance Stock Units.

 

(a)           Except as otherwise provided for payment upon a Sale Event or
under Section 2(c)(ii), any earned Performance Stock Units shall be settled and
shares of Stock issued to the Grantee as soon as administratively practicable
following the Administrator’s certification of the achievement of the
Performance Goals at the end of the Performance Period (such date of settlement
being the “Payment Date”); provided, that the Payment Date shall occur no later
than March 15 of the year following the end of the Performance Period. 
Performance Stock Units earned under Section 2(c)(ii) shall be settled and
shares of Stock issued to the Grantee or the Grantee’s beneficiary as soon as
administratively practicable following the Grantee’s termination of service, but
no later than March 15 of the year following the year of Grantee’s termination
of service.

 

(b)           Notwithstanding anything herein to the contrary, the Company may
postpone the issuance of the shares of Stock until it is satisfied that the
issuance of such Stock will not violate any applicable law. The actual issuance
of the shares of Stock shall be subject to

 

3

--------------------------------------------------------------------------------


 

such terms and conditions as the Company may establish from time to time in
order to comply with applicable law.

 

(c)           Notwithstanding anything herein to the contrary, the Administrator
may adjust the calculation of Revenue CAGR and/or ROIC to exclude certain items
that were not contemplated and included in the Company’s 2015-2019 Strategic
Plan if, in its sole judgment, such adjustment is appropriate.

 

5.             Sale Event.  In the event of a Sale Event during the Performance
Period, the Performance Stock Units will be deemed to have been earned at the
greater of (a) the Target Award, or (b) the number of Performance Stock Units
that would be earned based on the actual performance of the Company determined
as if the Company’s last quarter end prior to the date of the Sale Event was the
last day of the Performance Period.  The Performance Stock Units will become
payable in shares of Stock or cash, as the Administrator may determine, within
sixty (60) days following the Sale Event.

 

6.             Dividend Equivalent Rights.  If the Company pays a cash dividend
on its Stock during the Performance Period, then the Grantee has the right to
receive a cash payment at the time the earned and vested Performance Stock Units
are settled determined by (a) multiplying the value of the dividends paid on a
share of Stock during the Performance Period by the number of Performance Stock
Units actually earned and vested at the end of the Performance Period (“Dividend
Equivalents”). The right to Dividend Equivalents will cease and be forfeited
upon the forfeiture and cancellation of the Performance Stock Units under this
Agreement.

 

7.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

 

8.             Limitations on Transferability.  This Agreement is personal to
the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.

 

9.             Tax Withholding.  The Grantee acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Grantee any federal, state, local or other taxes of any kind required by law to
be withheld with respect to the grant, settlement or payment of the Performance
Stock Units.  The Grantee shall satisfy such tax withholding obligations on the
Performance Stock Units by transferring to the Company, on each date on which
such tax liability shall arise, such number of shares of Stock as have a Fair
Market Value equal to the amount of the Company’s minimum required tax
withholding obligation.  Such delivery of Stock to the Company shall be deemed
to happen automatically, without any action required on the part of the Grantee,
and the Company is hereby authorized to take such actions as are necessary to
effect such delivery.

 

10.          Non-Competition, Non-Solicitation and Non-Disparagement. In
consideration of the Company entering into this Agreement with the Grantee, the
Grantee agrees that throughout

 

4

--------------------------------------------------------------------------------


 

his or her term of employment with the Company and for a period of twelve (12)
months following the Grantee’s date of termination with the Company, the Grantee
shall not, directly or indirectly, divert or attempt to divert or assist others
in diverting any business of the Company by soliciting, contacting or
communicating with any customer or supplier of the Company with whom the Grantee
has direct or indirect contact or upon termination of employment has had direct
or indirect contact during the twelve (12) month period immediately preceding
the Grantee’s date of termination with the Company. The Grantee further agrees
that for a period of twelve (12) months following his or her date of termination
with the Company the Grantee shall not, directly or indirectly, solicit, induce,
attempt to induce or assist others in attempting to induce any employee of the
Company with whom the Grantee has worked or had material contact with, during
the twelve (12) month period immediately preceding the termination of the
Grantee’s employment, to leave the employment of the Company or a subsidiary of
the Company or to accept employment or affiliation with any other company or
firm of which the Grantee becomes an employee, owner, partner or consultant. The
Grantee agrees that throughout his or her term of employment with the Company
and for a period of twelve (12) months following the Grantee’s date of
termination that the Grantee will not make any statements, orally or in writing,
cause to be published or in any way disseminate any information concerning the
Company or any subsidiaries of the Company concerning the Company’s business,
business operations or business practices that in any way, in form or substance,
harms, disparages or otherwise casts an unfavorable light upon the Company or
any subsidiaries of the Company or upon any of their reputations or standing in
the business community or the community as a whole.

 

11.          Compensation Recovery Policy.  Notwithstanding anything contained
in this Agreement to the contrary, all Performance Stock Units awarded under
this Agreement, and any shares of Stock issued upon settlement hereunder shall
be subject to forfeiture or repayment pursuant to the terms of the Company’s
Compensation Recovery Policy as in effect from time to time, including any
amendments necessary for compliance with the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act.

 

12.          Miscellaneous.

 

(a)           Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Grantee at the address on file with
the Company, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

 

(b)           This Agreement does not confer upon the Grantee any rights with
respect to continuation of employment by the Company or any Subsidiary.

 

5

--------------------------------------------------------------------------------